UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 August 15, 2011 (May 11, 2011) Date of report (Date of earliest event reported) VistaGen Therapeutics, Inc. (Exact name of Company as specified in its charter) Nevada 000-54014 20-5093315 (State or other jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 384 Oyster Point Boulevard, No. 8 South San Francisco, California (Address of principal executive offices) (Zip Code) Company’s telephone number, including area code: (650) 244-9997 Excaliber Enterprises, Ltd. (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Company under any of the following provisions (see General Instruction A.2. below):  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE On May 11, 2011, Excaliber Enterprises, Ltd. (“Excaliber”) acquired VistaGen Therapeutics, Inc. (“VistaGen”). The shareholders of VistaGen exchanged all of their stock in VistaGen for6,836,452 shares of the common stock of Excaliber, constituting approximately 90% of the outstanding shares of Excaliber (the “Merger”).Excaliber reported the Merger in a current report on Form 8-K filed with the Securities and Exchange Commission (“SEC”) on May 16, 2011 (“Original Report”).Excaliber amended the Original Report on June 8, 2011 (“Amended Report”).As a result of the Merger, the business of VistaGen became the business of Excaliber. Excaliber adopted VistaGen’s fiscal year-end of March 31, with VistaGen as the accounting acquirer, and, subsequent to its filing of the Amended Report, formally changed its name to "VistaGen Therapeutics, Inc." This second amendment to the Original Report is intended to prevent a lapse in reporting by providing information required by VistaGen as the accounting acquirer, including its audited financial statements for the fiscal year ended March 31, 2011, as set forth in Section 12240.4 of the SEC's Division of CorporateFinance Financial Reporting Manual. Accordingly, this report on Form 8-K/A should be readin conjunction with the Original Report, the Amended Report and VistaGen’s SEC filingssubsequent to such reports. ITEM 2.01COMPLETION OF ACQUISITION OR DISPOSITION OF ASSETS Reference is made to the Original Report and the Amended Report for more information concerning our business, management and principal shareholders. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS You should read the following discussion of our financialoperations overview, results of operations, and liquidity and capital resourcestogether with our consolidated financial statements and related notes appearing elsewhere in this report. In addition to historical information, the following discussioncontains forward-looking statements that involve risks and uncertainties, such as statements of our plans, objectives, estimates, expectations, beliefs and intentions. The cautionary statements made under the heading "Forward-Looking Statements" in the Amended Report should be read as applying to all related forward-looking statements wherever they appear in the Amended Report and in this report.Our actual results could differ materially from those discussed in the Amended Report and in this report. Factors that could cause or contribute to these differences include those discussed in the Amended Report and in this report. Overview After the Merger: ●
